Case 1:21-cv-00016-JPJ-PMS Document 1 Filed 04/19/21 Page 1 of 4 Pageid#: 1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                       Abingdon Division

 JOHN RIFE,

      Plaintiff,

 v.                                                    Case No.:

 TRACTOR SUPPLY COMPANY,

      Defendant.

                                      NOTICE OF REMOVAL

         Defendant Tractor Supply Company pursuant to 28 U.S.C. §1441 and 1446, files this

Notice of Removal to remove this action from the Circuit Court for the County of Tazewell,

Commonwealth of Virginia, captioned John Rife v. Tractor Supply Company, Case No. CL21-450.

In support, Tractor Supply Company states as follows:

                                   TIMELINESS OF REMOVAL

         1.        On March 22, 2021, Plaintiff John Rife filed a Complaint in the Circuit Court for

the County of Tazewell, captioned John Rife v. Tractor Supply Company, Case No. CL21-450. A

copy of the Complaint is attached hereto as Exhibit A.

         2.        Tractor Supply Company was served the Summons and Complaint on March 29,

2021.

         3.        Tractor Supply Company filed this Notice of Removal within thirty (30) days after

service of the Summons and Complaint on Tractor Supply Company. Therefore, this Notice of

Removal is timely filed pursuant to 28 U.S.C. § 1446(b).




                                                   1
Case 1:21-cv-00016-JPJ-PMS Document 1 Filed 04/19/21 Page 2 of 4 Pageid#: 2




       4.        Tractor Supply Company has attached a copy of all process, pleadings, order, and

other documents on file with the Circuit Court for the County of Tazewell, Commonwealth of

Virginia.

                                   GROUNDS FOR REMOVAL

       5.        Tractor Supply Company submits to this Court that it has original jurisdiction and

it invokes the diversity jurisdiction of this Court as provided in 28 U.S.C. § 1332.

       6.        Specifically, Plaintiff is allegedly a resident of the Commonwealth of Virginia.

Complaint ¶ 1.

       7.        Tractor Supply Company is organized under the laws of the state of Delaware and

has its principal place of business in the state of Tennessee.

       8.        Plaintiff seeks to recover against Tractor Supply Company for an alleged slip and

fall incident. The Complaint seeks $1,000,000.00 in compensatory damages.

       9.        This Court has removal jurisdiction over this matter pursuant to 28 U.S.C. section

1332 as there is complete diversity of citizenship between the plaintiff and the defendant and the

amount in controversy exceeds $75, 0000.00, exclusive of interest and costs.

       10.       Since this Court has diversity jurisdiction over this matter, it also has jurisdiction

over any remaining claims contained in Plaintiff’s Complaint under 28 U.S.C. § 1441(c) and/or

under the doctrine of supplemental jurisdiction, 28 U.S.C. § 1367.

      NOTICE OF REMOVAL TO STATE COURT AND TO ADVERSE PARTIES

       11.       Written notice of the filing of this Notice of Removal will promptly be served on

all parties as required by 28 U.S.C. § 1446(d).




                                                   2
Case 1:21-cv-00016-JPJ-PMS Document 1 Filed 04/19/21 Page 3 of 4 Pageid#: 3




       12.     Tractor Supply Company will promptly file a copy of this Notice of Removal with

the Clerk of the Circuit Court for the County of Tazewell, Virginia, as required by 28 U.S.C. §

1446(d).

                                             VENUE

       13.     Venue of this action in the United States District Court for the Western District of

Virginia, Abingdon Division is proper, as this is the district and division in which the State court

action is pending. 28 U.S.C. §§ 1446(a) and 1454(a).

       WHEREFORE, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Tractor Supply

Company, by counsel, respectfully requests that this civil action be removed from the Circuit Court

for the County of Tazewell, Virginia, to the United States District Court for the Western District

of Virginia, Abingdon Division.

                                                        TRACTOR SUPPLY COMPANY

                                                        By Counsel



 s/P. Bradenham Michelle, IV
John R. Owen (VSB No. 39560)
Elizabeth O. Papoulakos (VSB No. 89468)
P. Bradenham Michelle, IV (VSB No. 92406)
Counsel for Tractor Supply Company
Harman, Claytor, Corrigan & Wellman
P.O. Box 70280
Richmond, Virginia 23255
804-747-5200 - Phone
804-747-6085 - Fax
jowen@hccw.com
epapoulakos@hccw.com
bmichelle@hccw.com




                                                 3
Case 1:21-cv-00016-JPJ-PMS Document 1 Filed 04/19/21 Page 4 of 4 Pageid#: 4




                                     CERTIFICATE

I hereby certify that on the 19th day of April, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
following:

               Shari Cohen Boscolo, Esq.
               ChaseBoscolo Injury Lawyers
               7852 Walker Dr., Suite 300
               Greenbelt, MD 20770
               301-220-0050 - Phone
               301-474-1230 - Fax
               scboscolo@chasenboscolo.com

and I hereby certify that I have emailed and mailed by United States Postal Service the document to
the following:

               Shari Cohen Boscolo, Esq.
               ChaseBoscolo Injury Lawyers
               7852 Walker Dr., Suite 300
               Greenbelt, MD 20770
               301-220-0050 - Phone
               301-474-1230 - Fax
               scboscolo@chasenboscolo.com




                                              s/P. Bradenham Michelle, IV
                                              John R. Owen (VSB No. 39560)
                                              Elizabeth O. Papoulakos (VSB No. 89468)
                                              P. Bradenham Michelle, IV (VSB No. 92406)
                                              Counsel for Tractor Supply Company
                                              Harman, Claytor, Corrigan & Wellman
                                              P.O. Box 70280
                                              Richmond, Virginia 23255
                                              804-747-5200 - Phone
                                              804-747-6085 - Fax
                                              epapoulakos@hccw.com
                                              bmichelle@hccw.com




                                                 4
